

116 S3910 IS: COVID–19 as a Presumptive Disease in Wildland Firefighters Act
U.S. Senate
2020-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3910IN THE SENATE OF THE UNITED STATESJune 8, 2020Mr. Manchin (for himself and Mr. Udall) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo establish a presumption that certain firefighters who are Federal employees and have COVID–19 contracted that disease while in the performance of their official duties, and for other purposes.1.Short titleThis Act may be cited as the COVID–19 as a Presumptive Disease in Wildland Firefighters Act.2.COVID–19 and Federal firefighters(a)DefinitionsIn this section:(1)Fire seasonThe term fire season means the period beginning on May 15, 2020, and ending on November 15, 2020. (2)FirefighterThe term firefighter means an employee, as that term is defined in section 8101 of title 5, United States Code, who—(A)possesses a certification that qualifies the individual to work on a wildland fire incident (commonly known as an Incident Qualification Card); and(B)(i)occupies a position that identifies wildland firefighting as a primary job duty; or(ii)has been deployed to a wildland fire incident, as documented in—(I)a resource order; or(II)the Interagency Resource Ordering Capability system administered by the Secretary of Agriculture or the Secretary of the Interior.(3)SecretaryThe term Secretary means the Secretary of Labor, acting through the Director of the Office of Workers’ Compensation Programs of the Department of Labor.(4)Wildland fire incidentThe term wildland fire incident means a wildfire that—(A)occurs during the fire season; and(B)is—(i)tracked in the Integrated Reporting of Wildland-Fire Information service; or(ii)assigned a unique fire code by a geographic area coordination center.(b)Pre-Work testing(1)In generalConsistent with paragraph (2), the Secretary of the Interior and the Secretary of Agriculture shall ensure that each firefighter who is employed by the applicable agency—(A)is tested for— (i)COVID–19; or (ii)symptoms of COVID–19; or(B)self-quarantines for not less than 14 days and is determined to not have symptoms of COVID–19 through the use of a COVID–19 screening tool developed by the Secretary of the Interior and the Secretary of Agriculture.(2)Timing of actionThe Secretary of the Interior and the Secretary of Agriculture shall take the applicable action required under paragraph (1)—(A)with respect to a firefighter described in subsection (a)(2)(B)(i)—(i)before the beginning of the fire season; or(ii)before the firefighter performs any work as a firefighter during the fire season; and(B)with respect to a firefighter described in subsection (a)(2)(B)(ii), before the firefighter performs any work as a firefighter during a wildland fire incident.(c)Compensation for work injuries(1)In generalFor the purposes of sections 8103 and 8124 of title 5, United States Code, a firefighter described in paragraph (2) is deemed to have been injured while in the performance of the duty of the firefighter.(2)Eligibility(A)In generalA firefighter is described in this paragraph if—(i)(I)the firefighter records at a wildland fire incident, duty station, or medical facility—(aa)a fever of not less than 100.5 degrees Fahrenheit, as measured with a thermometer; and(bb)a blood-oxygen saturation level of less than 94 percent, as measured with a pulse oximeter;(II)a qualified physician issues a written opinion that the firefighter likely has COVID–19; or(III)the firefighter has a positive COVID–19 test result; and(ii)the qualifying event with respect to the firefighter under clause (i) occurs—(I)with respect to a firefighter described in subsection (a)(2)(B)(i), during the period beginning on the date on which the fire season begins and ending on the date that is 28 days after the date on which the fire season ends; and(II)with respect to a firefighter described in subsection (a)(2)(B)(ii), during the period beginning on the date on which the firefighter is deployed to the applicable wildland fire incident and ending on the date that is 28 days after the date on which that deployment ends.(B)ResearchThe Secretary of the Interior and the Secretary of Agriculture, in consultation with the Secretary, may— (i)research COVID–19 detection methods; and (ii)modify the list of symptoms described in subparagraph (A)(i)(I) if any findings made while conducting research performed under clause (i) of this subparagraph warrant such a modification. (3)Classification of injuryWith respect to a firefighter to whom the presumption under paragraph (1) applies, the injury suffered by the firefighter shall be considered to result from COVID–19.(4)Period of disabilityThe period of disability with respect to a firefighter to whom the presumption under paragraph (1) applies shall be determined in accordance with subchapter I of chapter 81 of title 5, United States Code, and the rules issued under that subchapter. (d)ClaimsThe Secretary may waive or modify the requirements under any of paragraphs (1) through (6) of section 8121 of title 5, United States Code, with respect to a firefighter to whom the presumption under subsection (c)(1) applies if the Secretary determines that such waiver or modification is necessary or appropriate in carrying out this section.(e)Authorization of proceduresThe Secretary shall expedite, to the maximum extent practicable, authorization for the furnishing of medical procedures and for bill processing relating to treatment of COVID–19 for a firefighter to whom the presumption under subsection (c)(1) applies.